 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarptone Manufacturing CorporationandWalter Maliauski.Cases Nos. 22-CA-487 and P2-CA-505. July 22, 1960DECISION AND ORDEROn March 17, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, as modified herein.'ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :The Respondent, Harptone Manufacturing Corporation, Newark,New Jersey, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in Luggage Workers Union, Local62, International Leather Goods, Plastic & Novelty Workers Union,AFL-CIO, or in any other labor organization, by discharging em-ployees or otherwise discriminating in regard to hire or tenure ofemployment or any term or condition of employment.(b)Discharging or otherwise discriminating against employeesbecause they have filed charges or given testimony under the Act.(c)Coercively interrogating any employee concerning his unionaffiliation, atcivity, or sympathy, or making threats of economic re-prisal to encourage or discourage union membership or activity.'Since Mallauski was unlawfully dischargedthe first time on August28, 1959, hisseniority and other rights andprivilegesshould be determined as of that date.Maliauski should be made whole for the firstunlawfuldischargefrom August28, 1959,to September3, 1959, the latter being thedate Maliauski was first offered reinstatement.Maliauski should also be made whole for the secondunlawfuldischargefrom the date ofhis discharge, September 25, 1959, to the date ofoffer of reinstatement.128 NLRB No. 29. HARPTONE MANUFACTURING CORPORATION231(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protectionor to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Walter Maliauski immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of pay he may have suffered by reason of the discriminationagainst him, in the manner set forth in the section of the IntermediateReport entitled "The Remedy," as modified herein.(b)Upon request, make available to the Board or its agents, forexamination and copying, all records necessary in analyzing theamount of backpay due and the right of reinstatement required bythis Order.(c)Post at its Newark, New Jersey, plant, copies of notice attachedhereto marked "Appendix." 2 Copies of said notice, to be furnishedby the Regional Director for the Twenty-second Region, shall, afterbeing duly signed by the Respondent or its representative, be postedby it immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-second Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT encourage membership in Luggage WorkersUnion, Local 62, International Leather Goods, Plastic & Novelty 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers Union, AFL-CIO, or in any other labor organization,,by discharging employees or otherwise discriminating in regardto hire or tenure of employment or any term or condition ofemployment.WE WILL NOT discharge or otherwise discriminate against em-ployees because they have filed charges or given testimony underthe Act.WE WILL NOT interrogate our employees concerning their or-ganizational activities in a manner constituting interference, re-straint, or coercion in violation of Section 8(a) (1) of the Act, ormake threats of economic reprisal to encourage or discourageunion membership or activity.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza-tion, to form labor organizations, to join or assist any labor or-ganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or pro-jection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959_WE WILL offer to Walter Maliauski immediate and full rein-statement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights and privileges, andmake him whole for any loss of pay suffered as a result of the dis-crimination against him.HARPTONE MANUFACTURING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must notbe altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed,an order consolidating the above-entitled cases and acomplaint and notice of hearing thereon having been issued and served by theGeneral Counsel of the National Labor Relations Board,a hearing involving allega-tions of unfair labor practices in violation of Section 8(a)(1), (3),and (4) of theNational Labor Relations Act, as amended,was held in Newark,New Jersey, onFebruary 15, 1960,before the duly designated Trial Examiner.The parties were represented at the hearing.Briefs have been received fromGeneral Counsel and the Respondent.Disposition of the Respondent'smotion todismiss upon which ruling was reserved at the conclusion of the hearing is madeby the following findings, conclusions,and recommendations. HARPTONEMANUFACTURINGCORPORATION233Upon the entire recordin the case,and from his observation of the witnesses, theTrial Examinermakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHarptone Manufacturing Corporation is a New York corporation maintaining itsprincipal office and place of business in Newark, New Jersey, where it is engaged inthe manufacture, sale, and distribution of musical instrument cases and chests.During the year ending June 30, 1959, the Respondent purchased and shippedto its plant from points outside the State of New Jersey materials valued at morethan $100,000, and during the same period shipped from its plant to points outsidethe State products valued at more than $275,000.The Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLuggage Workers Union, Local 62, International Leather Goods, Plastic & NoveltyWorkers Union, AFL-CIO, isa labor organization admitting to membership em-ployeesof the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesThe issues of this proceeding relate only to the clear fact that employee WalterMaliauski was twice discharged by the Respondent in August and September 1959.General Counsel contends that he was fired on the first occasion because he wouldnot join the Luggage Workers Union and on the second occasion because he hadfiled a charge with the Board concerning his first dismissal.The Respondent byitsanswer and witnesses claims a considerable number of varied reasons for thelatter dismissal while admitting, in effect, the alleged motive for the first.B. The facts 1Maliauski was hired by the Respondent first in mid-July 1959, being employedby Morris Brooks, president of the firm.He operated woodworking machines and,according to Brooks' own testimony, was a "satisfactory" employee during the "trialperiod" of the first 30 days.-Maliauski was first fired on August 28 because he declinedto join, as Brooksinsistedhe must in order to retain his employment, the Luggage Workers Union,with which the Respondent had a contract.Although that document is not in evidence, it appears that the contract at thattime contained a union-shop clause, requiring membershipas a condition of con-tinued employment after 30 days.Upon being discharged, Maliauski filed a charge relating to it with the RegionalOffice of the Board. Investigation revealed that the Union had not been in com-pliance within the preceding 12 months with Section 9(f), (g), and (h) of the Act,a fact conceded by the Respondent at the hearing.Apparently convinced that thisfailure to comply rendered the union-shop clause unenforceable, the Respondentcalled Maliauski back to work on September 4, 1959, and a new contract was enteredinto,which also contained a union-shop provision. It is assumed that in themeantime the Union came into compliance with the above-noted provisions of theAct.Maliauski, however, was recalled as anewemployee, thereby being deprivedof the seniority rightfully earned during his approximately 6 weeks of previousemployment.When reporting back to work the employee was told by Phillip Hartman, generalforeman, that "the Labor Board was down here for about 3 days," that a newcontract had been signed, and that he would be required to join it after 30 days.The employee said he understood, and would comply.The same day Brooksapproached the employee, told him he must join the Union after 30 days, andaccused him of causing "us a lot of trouble with the Labor Board" since there "were1The findings in this section are based mainly upon the credible testimony of Maliauski,a good part of which is undisputedWhere inconsistent with or In contradiction to theemployee's testimony, versions given by the Respondent's witnesses are not credited.Asthe record shows, much of their testimony was mutually contradictory, in some partsalmost incoherent, and in conflict with Inherent probabilities. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDinvestigators down there about 3 days in a Tow."He further sugested that Maliauskimight "intend" to quit, and if he did so he would give him a good recommendation.Upon receiving his first pay after reinstatement, Maliauski discovered that hehad not been paid for his overtime work.He took up the question of shortage withVice President Norman Hartman.The latter, after looking into the matter, angrilytoldMaliauski, in effect, that since he had not yet joined the Union, and had noindividual contract with the Company, "we don't have to pay you."Hartman fur-ther declared that having been an army officer he knew "how to handle guys" likeMaliauski.Hartman continued to berate the employee until the latter asked if hewas trying to "get me in a situation here where you would have something on meso you can fire me."Hartman replied, "Oh, no, we are not going to fire you thistime.This time we are going to make you quit.We have ways to make you quit."On Saturday morning, September 19, Maliauski was one of the few employeesworking overtime under Foreman Landesman.During She morning, after an argu-ment with the foreman, employee DeFronzo became angry and declared he wasgoing to quit.Maliauski followed DeFronzo to the timeclock, urging him tocalm down and work the day out.While trying to persuade him to stay, Maliauskiwas approached by General Foreman Phillip Hartman who demanded to knowwhat was going on.Maliauski asked Hartman if he could speak to DeFronzo fora few minutes, but Hartman became angry and demanded:Who do you think you are? Do you want to run this shop? Because youmade a complaint to the Labor Board you are still carrying a chip on yourshoulder.Maliauski again tried to get permission to continue talking with DeFronzo, butHartman continued "yelling."FinallyMaliauski went back to his machine, de-claring: "You'll get yours."Later that day, or on the following Monday, Maliauski was called to Brooks'office.Brooks told him that he was giving the bookkeeper a "hard time," appar-ently referring to the employee's insistence upon receiving pay which Hartman, as awitness, admitted was owing him "on several occasions."Brooks then berated himfor going to the Labor Board, and declared that he "must represent somebody" or"you wouldn't ,go through all this trouble reporting this matter to the Labor Board."Maliauski declined to argue, asked to go back to his work, and did so.On September 25, several days later, Brooks again called him into the office andsaid, "We are going to let you go."Maliauski asked why.Brooks replied:We have a new contract and everything is perfectly legal.And within 3 weeksifwe are not satisfied with your work we could let you go.This time, we areletting you go and there is nothing you could do about it to the Labor Board.Maliauski asked Brooks what the real reason was.Brooks replied that his work wasunsatisfactory and added, "Now we are even."Brooks gave him a check alreadymade out, and the employee left the plant.C. ConclusionsThe facts above amply establisha prima faciecase sustaining General Counsel'sallegations.Both the answer and the testimony of the Respondent in support of its denialof the complaint's allegations as well as of its claimed affirmative reasons fordischargingMaliauski on each of the two occasions are so replete with self-contradictions as to deprive them of persuasive probative weight.As to the first discharge, on August 28, the answer contains this statement:[Maliauski] was told that he could not work until he joined the Luggage Work-ers Union.He thereupon insisted that he was being discharged.This is refutedby the fact that we reinstated him upon his agreeing to join the Union.The same answer claims that the complaint's allegation that Maliauski was queriedby the Respondent's agents as to his membership in a labor organization-is incorrect as we have no interest in whether or not he does or does not belongtoanyparticularUnion.All we are interested in is that he join the Unionafter thirty days... .As a witness,Brooks said that upon discharging Maliauski on the second occasion-My exact words to him was that my foreman had complained that he was notsatisfied with his work, and I also have seen that he wasted a lot of time. "I'msorry,"I said,"before we are [were] forced to keep you because ofyour HARPTONE MANUFACTURING CORPORATION235belonging to the union, I'm within my rights to let you go within the thirty-daytrial period."Elsewhere in his testimony Brooks said that between September 19 and 26 "I foundout that Mr. Joe Landesman was definitely not satisfied with his work, see."Yet his previous testimony was to the effect that from the time of his hiring,inmid-July, until first fired on August 28, Maliauski was a satisfactory employee.In proferring his many and extravagant reasons why the employee was "unsatis-factory," Brooks said on direct examination:1. "He was careless in his type of work." (On cross-examination he could cite noinstance of carelessness.)2. "His foreman complained to me he had damaged gauges." (On cross-examina-tion he admitted that he did not learn of damaged gauges untilafterthe finaldischarge.)3."Whenever he got paid, he immediately stopped in the middle of his work,started checking his pay. .."(Clearly a reasonable act, since another manage-ment witness admitted that he was underpaid "on several occasions.")The Trial Examiner concludes and finds that: (1) There is no merit to theRespondent's claims as to the dismissals of Maliauski; (2) the employee was dis-criminatorily discharged on August 28, 1959, to encourage membership in the Union;(3) he was again discharged on September 25, 1959, because he had filed a chargewith the Board; and (4) by said discharges, by management's voiced insistence thathe join the Union before the August 28 discharge, by its threats to cause him to quitupon his return to work, and by rehiring him on September 4, 1959, as a new em-ployee deprived of his seniority and other rights and privileges, the Respondent hasinterfered with, restrained, and coerced employees in the exercise of rights guaran-teed by the Act .2IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce and tend tolead to labor disputes burdening and obstructing commerce skid the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Itwill be recommended that the Respondent offer immediate and full reinstate-ment to Walter Maliauski to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, and make him whole forany loss of pay he may have suffered ' by reason of the unlawful dismissals, bypayment to him of a sum of money equal to that which he would have earned aswages from the date of the discharges to the date of the offer of reinstatement, lesshis net earnings during such period, in a manner consistent with Board policy setforth in F. W.Woolworth Company,90 NLRB 289.In the opinion of the Trial Examiner the above-described unfair labor practicesindicate an opposition on the part of the Respondent to the purposes of the Actgenerally.Therefore, in order to make effective the interdependentguarantees inSection 7 of the Act, thereby minimizing industrial strife which burdens and ob-structs commerce, and thus effectuate the policies of the Act, it will be recommendedthat the Respondent cease and desist from infringing in any manner upon the rightsguaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase the Trial Examiner makes the following:CONCLUSIONS OF LAW1.LuggageWorkers Union, Local 62, International Leather Goods, Plastic &Novelty Workers Union, AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act.7 The Trial Examiner has not ignored the fact, and does not suggest,that it is con-sistent with reasonable discipline In a plant for an employee to tell a superior"you'll getyours."However, undisputed circumstances show that the remark, ambiguous In nature,was provoked by the treatment accorded the employee upon being returned to work.There Is no claim that Maliauski was in any disrespectful during the 6 weeks of hisemployment before management first unlawfully discharged him. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By discharging Walter Maliauski on August 28, 1959, to encourage member-ship in the said labor organization,and by discharging the same employee on Sep-tember 25,1959, because he had filed a charge with the National Labor RelationsBoard,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)1(3) and (4) of the Act.3.By interfering with,restraining,and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)fl) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Thompson Ramo Wooldridge,Inc.andLocal Union 11,Inter-national Brotherhood of Electrical Workers, AFL-CIO, Peti-tioner.Case No. 21-RC-6332. July 22, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Floyd C. Brewer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section-9(c)(1) and Section 2 (6) and (7) of the Act.4.Petitioner seeks to represent a craft unit of maintenance elec-tricians 1 at the Employer's Canoga Park plant.The Employer ob-jects to the requested unit on the grounds, among others, that : (1)The category of employees sought does not have true craft charac-teristics and in any event, there are other categories of employeeswho possess and exercise similar skills; and (2) no unit can be appro-priate if confined only to one of the four operations in the westernarea 21The petition would also include construction electricians,helpers, and/or apprentices.However,as there are no employees in these classifications, we shall make no determina-tion as to their unit placement.2 The plants in its western area are. Canoga Park, Reseda,and Beverly Hills, Cali-fornia, and Denver, Colorado.The record indicates that the Employer also has plantfacilitiesat Rome,New York.However,the Employer would not include this plant'semployees in any of its unit contentions.128 NLRB No. 32.